DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically, the claims and specification recite that the wheel is disposed on the tire. This appears to be a poor translation from Japanese into English, as it is well known that the wheels support the tires, not the other way around. This terminology is the opposite of the meaning of “on”, the specification does not redefine the term, and therefore the scope of the claim is unclear. On is defined as “physically in contact with and supported by”. Tires are flexible and the wheels are made of rigid materials. It is the rigidity of the wheels that supports the tires. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu (JP2002046583A, cited on an IDS), in view of Akihiko (JP2005055263A).
In re claim 1, Osamu discloses a wheeled tire (14 having the wheel, para.5) comprising 
a tire (14), and 
a wheel (inherent, see paras.3, 5) disposed on the tire, 
wherein a space (inherent) between the tire and the wheel is filled with a filler gas (“tire-filling gas”), 
the filler gas includes nitrogen gas (12) having a concentration equal to or greater than a concentration of nitrogen gas in air (paras.39, 45; 80% or 90% nitrogen which is more than the 78% composition in air), and a concentration of oxygen gas in the filler gas is less than a concentration of oxygen gas in air (inherent, Osamu does not add oxygen, thus the only oxygen present in the wheel is the air at normal pressure before the tire and wheel are filled with the “tire-filling gas”, thus Osamu inherent has some oxygen and that is less than air because of the tire filling gas, see para.29 where it is only preferable but not required that the air in the tire be exhausted first. Alternatively, zero oxygen in 
While Osamu discloses filling the tire with helium (an alternative of applicant’s own specification, and the examiner notes that the applicant’s do not provide reasons for why one would use hydrogen over helium) it fails to explicitly recite the filling gas having hydrogen gas having a concentration of 0.5% or more.
Akihiko teaches another system which is analogous to the present application as Akihiko is pertinent to the problem faced by the inventor (for example, the selection of a “tracer” gas to use to mix with at least one other gas so as to be able to detect gas leaks). Akihiko teaches that the filling gas having hydrogen gas having a concentration of 0.5% or more (para.15, 5% hydrogen and 95% nitrogen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Akihiko in Osamu for the purpose of detecting leaks from the tire whilst still reducing degradation of the wheel form the presence of oxygen. Additionally, the Examiner points to 3,877,496 (Sperberg) which states both helium and hydrogen are known gases to use to inflate tires to help prevent degradation of the tires/wheels. This teaching in Sperberg also aids a PHOSHITA to make the combination as the selection of one known gas for another is an obvious engineering design choice.
In re claim 2, Akihiko further teaches the wheeled tire according to claim 1, wherein a concentration of the hydrogen gas in the filler gas is 3% or more (para.15).
In re claim 3, Osamu discloses the wheeled tire according to claim 1, wherein a concentration of the nitrogen gas in the filler gas is 85% or more (90% nitrogen para.45).
In re claim 4, Osamu discloses the wheeled tire according to claim 1, wherein a concentration of the oxygen gas in the filler gas is less than 7% (inherent, Osamu does not add oxygen, thus the only 
In re claim 5, Osamu discloses a method for producing a wheeled tire, comprising: 
disposing a wheel on a tire (tire is 14, wheel is inherent, see paras.3, 5); and 
filling a space between the tire and the wheel with a mixed gas, the mixed gas including nitrogen gas and helium gas, wherein a concentration of the hydrogen gas inside the space filled with the mixed gas is 0.5% or more (nitrogen is 12, paras.39, 45; 80% or 90% nitrogen which is more than the 78% composition in air).
However, Osamu fails to disclose that the helium could be hydrogen. 
Akihiko teaches another system which is analogous to the present application as Akihiko is pertinent to the problem faced by the inventor (for example, the selection of a “tracer” gas to use to mix with at least one other gas so as to be able to detect gas leaks). Akihiko teaches that the filling gas having hydrogen gas having a concentration of 0.5% or more (para.15, 5% hydrogen and 95% nitrogen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Akihiko in Osamu for the purpose of detecting leaks from the tire whilst still reducing degradation of the wheel form the presence of oxygen. Additionally, the Examiner points to 3,877,496 (Sperberg) which states both helium and hydrogen are known gases to use to inflate tires to help prevent degradation of the tires/wheels. This teaching in Sperberg also aids a PHOSHITA to make the combination as the selection of one known gas for another is an obvious engineering design choice.
In re claim 6, Akihiko further teaches the method for producing a wheeled tire according to claim 5, wherein a concentration of the hydrogen gas in the mixed gas is 0.7% or more (para.15, 5% hydrogen and 95% nitrogen).
In re claim 7, Akihiko further teaches the method for producing a wheeled tire according to claim 5, wherein a concentration of the hydrogen gas in the mixed gas is 5%, and a concentration of the nitrogen gas is 95% (para.15, 5% hydrogen and 95% nitrogen).
In re claim 8, Osamu discloses a method for producing a wheeled tire, comprising: 
disposing a wheel on a tire (tire is 14, wheel is inherent, see paras.3, 5); 
filling a space between the tire and the wheel with air or nitrogen gas (nitrogen is 12, paras.39, 45; 80% or 90% nitrogen which is more than the 78% composition in air); and 
injecting helium gas into the space between the tire and the wheel, wherein a concentration of the helium gas inside the space filled with the air or the nitrogen gas, and into which the hydrogen gas has been injected, is 0.5% or more.
However, Osamu fails to disclose that the helium could be hydrogen. 
Akihiko teaches another system which is analogous to the present application as Akihiko is pertinent to the problem faced by the inventor (for example, the selection of a “tracer” gas to use to mix with at least one other gas so as to be able to detect gas leaks). Akihiko teaches that the filling gas having hydrogen gas having a concentration of 0.5% or more (para.15, 5% hydrogen and 95% nitrogen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Akihiko in Osamu for the purpose of detecting leaks from the tire whilst still reducing degradation of the wheel form the presence of oxygen. Additionally, the Examiner points to 3,877,496 (Sperberg) which states both helium and hydrogen are known gases to use 
In re claim 9, Osamu discloses the wheeled tire according to claim 1, wherein the concentration of oxygen gas in air is 21%, and the concentration of nitrogen gas in air is 78% (this is not a further limitation of the claim. This is merely reciting what the inherent composition of air is. If Nitrogen is used then this claim never needs to be met.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Timothy P. Kelly/Primary Examiner, Art Unit 3753